DeNNY, J.
The plaintiff drove his automobile more than 1,300 feet while he was blinded by the lights of the defendants’ oil truck. According to his evidence, while he was traveling this distance he was so “blinded” he could see nothing in his lane of traffic. Yet he proceeded until he got even with the truck, “tapped the gas to go on through,” and was within 12 or 15 feet of the tractor-trailer which was across his lane of traffic, before he “was first able to see it.” He says he was going about 35 miles an hour when the collision occurred.
Conceding the negligence of the defendants in the respects alleged, nevertheless the contributory negligence of the plaintiff is manifest from his own testimony. Morris v. Transport Co., 235 N.C. 568, 70 S.E. 2d 845; McKinnon v. Motor Lines, 228 N.C. 132, 44 S.E. 2d 735; Biggs v. Gulf Oil Corp., 228 N.C. 774, 47 S.E. 2d 254; Tyson v. Ford, 228 N.C. 778, 47 S.E. 2d 251; Atkins v. Transportation Co., 224 N.C. 688, 32 S.E. 2d 209; Pike v. Seymour, 222 N.C. 42, 21 S.E. 2d 884; Austin v. Overton, 222 N.C. 89, 21 S.E. 2d 887; Dillon v. Winston-Salem, 221 N.C. 512, 20 S.E. 2d 845; Sibbitt v. Transit Co., 220 N.C. 702, 18 S.E. 2d 203; Beck v. Hooks, 218 N.C. 105, 10 S.E. 2d 608; Powers v. Sternberg, 213 N.C. 41, 195 S.E. 88; Lee v. R. R., 212 N.C. 340, 193 S.E. 395; Weston v. R. R., 194 N.C. 210, 139 S.E. 237.
In McKinnon v. Motor Lines, supra, Robert H. McKinnon testified that he ran in a “blinded area” for two or three seconds, at a speed of 35 miles an hour and for a distance of 100 feet — other witnesses put it at 100 yards or 400 feet — when he was completely blinded and could see nothing in front of him except the right-hand edge of the road. While he was so blinded he ran into the rear of a slowly moving or stalled truck which was being operated without rear lamps as required by G.S. 20-129. On this evidence, Stacy, C. J., speaking for the Court, said: “Both his vision and his prevision seem to have failed him at one and the same time. Such is the stuff of which wrecks are made. The conclusion seems inescapable that the driver of the McKinnon ear omitted to exercise rea*481sonable care for bis own and bis companion’s safety, wbicb perforce contributed to tbe catastrophe. Tbis defeats recovery . . .”
It is clear that tbe plaintiff in tbis action failed to exercise reasonable care for bis own and bis brotber-in-law’s safety under tbe existing circumstances, and that sucb failure contributed to tbeir personal injuries and tbe damage to plaintiff’s automobile. Tbis defeats tbe plaintiff’s right to recover.
Tbe ruling below in sustaining defendants’ motion for judgment as of nonsuit will be upheld.
Affirmed.
EeviN and Johnson, JJ., dissent.